Title: James Madison to John Hartwell Cocke, 19 November 1827
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr. 19. 1827—
                            
                        
                        
                        I have just recd. yours of the 15. I have heard nothing further from Mr Johnson, and his expected
                            intelligence from New York is deprived of its importance by the step taken in favor of Doctr. Jones, who I flatter myself
                            will not disappoint our hopes. The last acts of the Board as extracted by Mr Trist seem to allow to the Ex. Come. no
                            discretion, to reduce the number of Hotels below four. It may be made a question also whether the inconveniency of too
                            much increasing the number of Boarders at one Hotel would not outweigh the advantage of that expedient.
                        The fittest number to be brought together at the same table would seem to be the one not more than
                            sufficient, nor less than necessary, to invite proper Contractors. Nothing better occurs to me, under existing
                            circumstances than the alternative course you propose. But was it not understood that the offensive letter of Mr Minor,
                            was overlooked, on the ground that his intention to leave the University, rendered it unnecessary to take the step
                            otherwise called for. If this was not the case, or subsequent considerations over-rule it, I have no wish to turn the
                            incident against him. I inclose a letter from Mrs. Gray, the object of which you have anticipated, and another from Mr
                            Richardson with whose pleas for continuance, you can best compare the reasons against it. I inclose also the
                            paragraph in Mr Hilliards letter, ommitted in my last.
                        What shall I say on the question of a meeting of the Visitors in Decr? I am sorry Mr Cabell forgot to speak
                            with you on it. I have been under the impression that it was the sense of the Board, that as the Law did not require it,
                            it was not to take place, unless found indispensable, & that the adjournment to Decr. was meant to avoid, in that
                            contingency, the formality of a circular summons. As Doctr Jones will doubtless enter his professorship in due reliance
                            on the known will of the Visitors, his case will not I presume require such a meeting, and I know of nothing else, not
                            manageable in a like way or by the Executive Committe. But besides this view of the subject, there seems little chance of
                            a Quorum, in the attempt. Mr Monroe mentioned to me some time ago that his attendance would be impracticable. Mr Cabell
                            & Mr Loyal, will be very unwilling if permitted to leave their duties in the Legislature. Mr Breckenridge If his
                            health be sufficiently improved, can hardly be looked for at such a season from such a distance. Mr Johnson however ready
                            to make the sacrifice if absolutely necessary must of course be desirous of avoiding it if not so.
                        For myself, I will not cause a disappointment, if I should be able to prevent it, but I am aware of the
                            increasing uncertainty of my health, and of the possibly forbidding inclemency of the approaching season.
                        Nothing outweighs these motives for resigning my seat in the board, but my wish to avoid any step that might
                            be misconstrued into a relaxation of regard for the University, the interests of which I have so truly at heart. One
                            obstacle to my perseverence, will be in some degree removed, if the Legislature should authorize the Board to appoint a
                            Rector pro:tem, a provision permanently proper, & which I have pressed on Mr. Cabell & Mr. Gordon. Do what
                            you judge best in the case of a small building suggested by Mr. Bonnycastle for the Astronomical Apparatus. I have heard
                            nothing from Mr Long on the subject lately mentioned to him. I hope your health is restored, and offer you my friendly
                            salutations
                        
                        
                            
                                James Madison
                            
                        
                    